Case 9:20-ap-01011-MB   Doc 10 Filed 02/20/20 Entered 02/20/20 09:35:42   Desc
                         Main Document    Page 1 of 5
Case 9:20-ap-01011-MB   Doc 10 Filed 02/20/20 Entered 02/20/20 09:35:42   Desc
                         Main Document    Page 2 of 5
Case 9:20-ap-01011-MB   Doc 10 Filed 02/20/20 Entered 02/20/20 09:35:42   Desc
                         Main Document    Page 3 of 5
Case 9:20-ap-01011-MB   Doc 10 Filed 02/20/20 Entered 02/20/20 09:35:42   Desc
                         Main Document    Page 4 of 5
Case 9:20-ap-01011-MB   Doc 10 Filed 02/20/20 Entered 02/20/20 09:35:42   Desc
                         Main Document    Page 5 of 5
